DOWNEY, Judge.
The appellant husband seeks review of a final judgment dissolving the marriage of the parties and awarding the appellee wife lump sum alimony, permanent periodic alimony and attorney’s fees.
Our study of the briefs and record convinces us that the award of the marital domicile as lump sum alimony was not justified under the facts of this case.
Accordingly, we reverse that provision of the final judgment which awards the marital domicile to the appellee as lump sum alimony and affirm the judgment in all other respects.
The cause is remanded to the trial court with instructions to further consider the matter and grant appellee the exclusive possession of the marital domicile for a reasonable period of time as may be required by the circumstances of the parties and the facts of the case.
Appellee’s petition for the allowance of attorney’s fee on appeal is granted and, upon remand, the trial court shall determine a reasonable attorney’s fee for appel-lee’s counsel for these proceedings.
AFFIRMED IN PART; REVERSED IN PART, with directions.
SMITH, ROBERT P., Jr., and SCHWARTZ, ALAN R., Associate Judges, concur.